UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1670


MARIO RANESES DAGULO,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:18-cv-00366-RGD-LRL)


Submitted: November 17, 2020                                Decided: November 19, 2020


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mario Raneses Dagulo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mario Raneses Dagulo appeals the district court’s order dismissing his complaint in

which he alleged medical malpractice and violations of the Privacy Act, 5 U.S.C. § 552a,

and the Freedom of Information Act, 5 U.S.C. § 552. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Dagulo v. United States, No. 2:18-cv-00366-RGD-LRL (E.D. Va. Apr. 17, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2